DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2018/0170644 to Beer.
Regarding claim 1, Beer discloses resealable bag comprising: a first end having a first transverse seal (44); a second end which is longitudinally spaced from and opposite the first end; a second transverse seal (34) sealing the second end, wherein the second transverse seal is part of a weak seal zone (peelable adhesive 36; paragraph [0038], which meets the structure implied by the functional recitation “configured to be readily unsealed by a consumer by hand”); a third transverse seal (38) between the first transverse seal (44) and the second transverse seal (34), wherein the third transverse seal is located closer to the second transverse seal than the first transverse seal, the third transverse seal is at least partially longitudinally aligned with the second transverse seal (Fig. 1), the third transverse seal (38) is disclosed by Beer as a re-closable or releasably securable connector of press-to-seal (paragraphs [0034] and [0039]), which meets the structure implied by the functional recitation “once the resealable bag is initially opened through the second transverse seal, the third transverse seal can be selectively, repeatedly unsealed and resealed by the consumer by hand”; and a fourth transverse seal (56) 
Regarding claim 3, Beer discloses heat seal (56) is permanent (paragraph [0043]), which encompasses the structure implied by the recitation “the fourth transverse seal is part of a strong seal zone which is configured to not be readily unsealed by the consumer by hand.”
Regarding claim 4, Beer discloses heat seal (56) is permanent (paragraph [0043]) and seal line (34) is peelably openable at a portion along re-closable or releasably securable connector (38) of press-to-seal tape; paragraphs [0034] and [0039].  Insofar as the language “at least 2.5 times” does not set forth an upper limit of the “lateral peel force needed to propagate an opening of the second transverse seal toward the fourth transverse seal”, the permanent heat seal (56) and peelable portion of the seal line (34), in Beer as discussed above, encompasses the structure implied by the functional recitation “the strong seal zone has an associated minimum termination force, which would be needed to break the strong seal zone, of at least 2.5 times a lateral peel force needed to propagate an opening of the second transverse seal toward the fourth transverse seal.”
Regarding claim 5, the permanent heat seal (56) in Beer as discussed above, encompasses the structure implied by the recitation “the minimum termination force is at least 2.5 lbf”, since no upper limit for the “minimum termination force” has been defined.
Regarding claim 6, the permanent heat seal (56) in Beer as discussed above, encompasses the structure implied by the recitation “the minimum termination force is at least 3.0 lbf”, since no upper limit for the “minimum termination force” has been defined.
Regarding claim 7, the permanent heat seal (56) in Beer as discussed above, encompasses the structure implied by the recitation “the strong seal zone has an associated 
Regarding claim 12, Beer discloses the seal line (34) extends across the entire width of the package (paragraph [0046]), which encompasses the recitation “the second transverse seal extends across at least 25% of a width of the resealable bag.”
Regarding claim 13, Beer discloses the adhesive (36) does not extend into more than fifty percent of the width of the upper end portion of the package (paragraph [0038]), which encompasses the recitation “the third transverse seal extends across 25-75% of the width of the resealable bag.”
Regarding claim 14, Beer discloses both of the first transverse seal (44) and the second transverse seal (34) extend across 100% the width of the resealable bag.
Regarding claim 17, Beer discloses a longitudinal seal (50) extending from the first end to the second end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0170644 to Beer and Patent Application Publication No. 2015/0251831 to Steele.
Regarding claim 10, Beer discloses the claimed invention, except the third transverse seal (38) is a press-to-close seal instead of a zipper.  Steele shows that a zipper is an 
Regarding claim 11, substitute the press-to-close seal in Beer for a zipper, as discussed above, meets the recitation “the zipper seal includes a first portion and a second portion configured to selectively mechanically mate with one another to seal the zipper seal.”

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0170644 to Beer and U.S. Patent No. 5,174,658 to Cook et al.
Beer discloses the claimed invention, as discussed above.  Beer especially discloses the third transverse seal (38) is constituted by a single piece in the form of a loop at an edge portion of the resealable bag being bent (Fig. 4; paragraph [0043]).  However, Beer does not discloses the third transverse seal being biased to unbend, thereby tending to establish a spout for the resealable bag when third transverse seal is unsealed.  Cook et al. teaches that it is known in the art to bias and unbend an analogous, single loop seal (Fig. 8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bias and unbend the third transverse seal in the Beer bag, as in Cook et al., in order to establish an open throat area for the resealable bag when the third transverse seal is unsealed.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2018/0170644 to Beer and Patent Application Publication No. 2007/0230834 to Schneider.
Regarding claims 18-20, Beer discloses the claimed invention, especially the bag being used to contain many different products (paragraph [0042]).  However, Beer does not disclose the different products being a food product, a ready-to-eat cereal, a pet food, or crackers.  
Regarding claim 21, Beer discloses the claimed invention, except the resealable bag being without a box instead of the resealable bag being located within a box.  Schneider shows that a resealable bag located within a box is an equivalent structure known in the art (paragraph [0030]).  Therefore, because these two resealable bags were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the resealable Beer bag without a box for the resealable Beer bag located within a box.

Claims 1, 3, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0023809 to Leeker et al. (hereafter Leeker) and Patent Application Publication No.2004/0208400 to Linneweil.
Regarding claim 1, Leeker discloses a resealable bag comprising: a first end having a first transverse seal (12); a second end which is longitudinally spaced from and opposite the first end; a second transverse seal (11) sealing the second end; and a third transverse seal (30) between the first transverse seal and the second transverse seal, wherein the third transverse seal is located closer to the second transverse seal than the first transverse seal (Fig. 1A), the third transverse seal (30) is partially longitudinally aligned with the second transverse seal (12) wherein, once the resealable bag is initially opened, the third transverse seal can be selectively, repeatedly unsealed and resealed by the consumer by hand (paragraph [0056]); and a fourth transverse seal (13) between the first transverse seal and the second transverse seal, wherein 
However, Leeker discloses the second transverse seal being removable from the bag instead of being part of a weak seal zone configured to be readily unsealed by a consumer by hand.  Linneweil shows that a second transverse seal (36; Fig. 1A) involving inclusion of a peelable strip between the inner surfaces of the walls or the application of a sealant layer on the inner surfaces along a sealing line which breaks when the two upper edges of opposite walls are pulled apart (paragraph [0034]; which meets the structure implied by the functional recitation “a weak seal zone configured to be readily unsealed by a consumer by hand”) is an equivalent structure known in the art.  Therefore, because these two end sealing means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the second transverse seal being removable from the Leeker bag for a second transverse seal being part of a weak seal zone configured to be readily unsealed by a consumer by hand.
Regarding claim 3, discloses the forth transverse seal (13) can be made by hot air heat sealing or pinch heat sealing, such that portions of front and back panels of the bag corresponding to the seal are fused to each other (paragraph [0046]), which meets the structure implied by the functional recitation “the first transverse seal establishes a strong seal region configured not to be readily unsealed by the consumer by hand”.
Regarding claim 10, Leeker discloses the third transverse seal (30) comprises opposing surfaces can be mated by being pushed together by the fingers of an individual and disconnected by the individual pulling the front or back panel of the packaging away from the other panel (paragraph [0056]), which meets the recitation “the third transverse seal is a zipper seal”, to the same degree the claim sets forth the metes and bounds of a “zipper seal”.

Regarding claim 12, Leeker discloses the second transverse seal (11) extend across 100% of a width of the resealable bag (Fig. 1A, which encompasses the recitation “the second transverse seal extends across at least 25% of a width of the resealable bag.”
	Regarding claim 13, Leeker and Linneweil disclose the claimed invention except for the third transverse seal (30) extending across 25-75% of the width of the resealable bag.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to extend the third transverse seal (30) across 25-75% of the width of the resealable Leeker bag, since such a modification would have involved a mere change in the size of a component (in this case, the component being the transverse length of the reclosable seal 30).  A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 14, Leeker discloses both of the first and second transverse seals (11, 12) extend across 100% of the width of the resealable bag (Fig. 1A). 
Regarding claim 16, discloses the first transverse seal (12) can be made by hot air heat sealing or pinch heat sealing, such that portions of front and back panels of the bag corresponding to the seal are fused to each other (paragraph [0046]), which meets the structure implied by the functional recitation “the first transverse seal establishes a strong seal region configured not to be readily unsealed by the consumer by hand”.  Moreover, substituting the second transverse seal (11) that is removable from the Leeker bag for a second transverse seal that is part of a weak seal zone configured to be readily unsealed by a consumer by hand, as 
Regarding claim 17, Leeker discloses a longitudinal seal extending from the first end to the second end (Fig. 4; paragraph [0061]).
Regarding claim 18, Leeker discloses a food product contained within the resealable bag.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0023809 to Leeker et al. (hereafter Leeker) and Patent Application Publication No.2004/0208400 to Linneweil as applied to claim 1 above, and further in view of U.S. Patent No. 5,174,658 to Cook et al.
Leeker and Linneweil disclose the claimed invention, as discussed above, except for the third transverse seal (30) being biased to unbend, thereby tending to establish a spout for the resealable bag when third transverse seal is unsealed.  Cook et al. teaches that it is known in the art to bias and unbend a single loop seal (Fig. 8) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bias and unbend the third transverse seal in the Leeker bag, as in Cook et al., in order to establish an open throat area for the resealable bag when the second transverse seal is unsealed.

Claims 4-7, 22, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0023809 to Leeker et al. (hereafter Leeker) and Patent Application Publication No.2004/0208400 to Linneweil as applied to claim 1 above, and further in view of Patent Application Publication No. 2018/0170644 to Beer.
Regarding claim 4, Leeker and Linneweil disclose the claimed invention, as discussed above, except for the strong seal zone of the fourth transverse seal (13) having an associated 
Regarding claim 5, making the strong seal zone of the fourth transverse seal (13) with an associated minimum termination force, which would be needed to break the strong seal zone, of at least 2.5 times a lateral peel force needed to propagate an opening of the second transverse seal toward the fourth transverse seal in the modified Leeker bag, as in Beer and discussed above, encompasses the structure implied by the recitation “the minimum termination force is at least 2.5 lbf”, since no upper limit for the “minimum termination force” has been defined.

Regarding claim 7, making the strong seal zone of the fourth transverse seal (13) with an associated minimum termination force, which would be needed to break the strong seal zone, of at least 2.5 times a lateral peel force needed to propagate an opening of the second transverse seal toward the fourth transverse seal in the modified Leeker bag, as in Beer and discussed above, encompasses the structure implied by the recitation “the strong seal zone has an associated minimum termination force, which would be needed to break the strong seal zone, of at least 2.5 lbf”, since no upper limit for the “minimum termination force” has been defined.
Regarding claim 19, Leeker discloses a food product contained within the resealable bag.
Regarding claim 20, Leeker discloses the food product is a pet food.
Regarding claim 22, Leeker discloses a packaged food product  comprising: a resealable bag defining a storage area for containing a product, the resealable bag including first and second longitudinally spaced end portions, with the second end portion including a terminal edge and a seal assembly for use in selectively accessing the storage area through the second end portion for dispensing of the product from the bag, the seal assembly including a distinct first transverse seal (11), a distinct second transverse seal (30), and a distinct third transverse seal (13), with the second seal (30) being a selectively resealable seal, wherein: the first transverse seal (11) is located closer to the terminal edge than the second transverse seal 
However, Leeker discloses the first transverse seal (11) being removable from the bag instead of including a first seal portion that is part of a weak seal zone of the resealable bag configured to be readily, permanently unsealed by a consumer by hand and the third transverse seal (13) being part of a strong seal zone, wherein the strong seal zone has an associated minimum termination force, which would be needed to break the strong seal zone, of at least 2.5 times a lateral peel force needed to propagate an opening in the first seal portion toward the strong seal zone.  Linneweil shows that a first transverse seal (36; Fig. 1A) involving inclusion of a peelable strip between the inner surfaces of the walls or the application of a sealant layer on the inner surfaces along a sealing line which breaks when the two upper edges of opposite walls are pulled apart (paragraph [0034]; which meets the structure implied by the functional recitation “a first seal portion which is part of a weak seal zone of the resealable bag configured to be readily, permanently unsealed by a consumer by hand”) is an equivalent structure known in the art.  Therefore, because these two end sealing means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the first transverse seal being removable from the Leeker bag for a first transverse seal including a first seal portion that is part of a weak seal zone of the resealable bag configured to be readily, permanently unsealed by a consumer by hand.
Moreover, Beer teaches that it is known in the art to provide a third transverse seal (56) as a permanent heat seal (paragraph [0043]) and a first transverse seal (34) as a peelably openable portion along a re-closable or releasably securable connector (38) of press-to-seal tape; paragraphs [0034] and [0039], which encompasses the structure implied by the functional recitation “the third transverse seal is part of a strong seal zone, wherein the strong seal zone has an associated minimum termination force, which would be needed to break the strong seal 
Regarding claim 24, Leeker discloses the second transverse seal (30) and the third transverse seal (13) each extend only partially across the second end portion of the resalable bag, which meets the recitation “at least two of the first, second and third transverse seals extend only partially across the second end portion of the resealable bag.”
Regarding claim 25, Leeker discloses the first transverse seal (11) extends across 100% of the width of the resealable bag (Figs. 1A), wherein the second transverse seal (30) and the third transverse seal (13) combine to extend at least 75% of the first transverse seal (paragraph [0055]), which encompasses the recitation “the second and third transverse seals combine to extend all the way across the resealable bag.”
Regarding claim 27, Leeker discloses the first transverse seal (11) extends across 100% of the width of the resealable bag (Figs. 1A), wherein the second transverse seal (30) and the third transverse seal (13) combine to extend at least 75% of the first transverse seal (paragraph [0055]), which encompasses the recitation “the second and third transverse seals combine to extend all the way across the resealable bag.”
Regarding claim 29, making the strong seal zone of the third transverse seal (13) with an associated minimum termination force, which would be needed to break the strong seal zone, of 
Regarding claim 30, making the strong seal zone of the third transverse seal (13) with an associated minimum termination force, which would be needed to break the strong seal zone, of at least 2.5 times a lateral peel force needed to propagate an opening of the second transverse seal toward the fourth transverse seal in the modified Leeker bag, as in Beer and discussed above, encompasses the structure implied by the recitation “the minimum termination force is at least 3.0 lbf”, since no upper limit for the “minimum termination force” has been defined.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2016/0023809 to Leeker et al. (hereafter Leeker), Patent Application Publication No.2004/0208400 to Linneweil, and Patent Application Publication No. 2018/0170644 to Beer as applied to claims 1, 4, and 19 above, and further in view of Patent Application Publication No. 2007/0230834 to Schneider.
Regarding claim 21, Leeker, Linneweil, and Beer discloses the claimed invention, except the resealable bag being without a box instead of the resealable bag being located within a box.  Schneider shows that a resealable bag located within a box is an equivalent structure known in the art (paragraph [0030]).  Therefore, because these two resealable bags were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the resealable Leeker bag without a box for the resealable Leeker bag located within a box.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 10-22, 24, 25, 27, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734